Case 1:15-cr-00079-KD-B Document 77 Filed 03/17/21 Page 1 of 9                     PageID #: 533




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
vs.                                              )    Criminal Action No. 15-00079-KD-B
                                                 )
MICHAEL ROBERT ERSKINE,                          )
                                                 )
       Defendant.                                )

                                             ORDER

       This action is before the Court on Defendant Michael Robert Erskine’s Motion for

Sentence Reduction due to Extraordinary and Compelling Circumstances and Appointment of

Counsel, medical records and letters in support (doc. 69),1 the response and medical records filed

by the United States (docs. 72, 74), and Erskine’s reply (doc. 76). Upon consideration, and for

the reasons set forth herein, the Motion is DENIED.

       I.      Background

       In 2014, Michael Robert Erskine was indicted for the offense of failure to register as a

sex offender. United States v. Erskine, Criminal Action No. 14-00274-KD-MU (S.D. Ala. 2014).

In 2015, he was indicted for the offense of receipt of child pornography. United States v.

Erskine, Criminal Action No. 15-00079-KD-B (S.D. Ala. 2015). Erskine pled guilty to the one-

count indictments. On October 9, 2015, he was sentenced to a term of 180 months as to Count


1
  Erskine’s request for appointment of counsel is denied. There is no constitutional or statutory
right to counsel for “motions filed under § 3582; therefore, ‘the decision to appoint an attorney is
left to the discretion of the district court.’” United States v. Reese, No. 2:12-CR-87-WKW, 2020
WL 3621316, at *1 (M.D. Ala. July 2, 2020) (quoting United States v. Webb, 565 F.3d 789, 792
(11th Cir. 2009)) (addressing the right to counsel in the context of a § 3582(c)(2) motion). The
Court finds that appointment of counsel is not necessary. Erskine has shown the ability to
effectively set forth the facts, claims and argument and otherwise prosecute this action.
Additionally, the claims are not factually and legally complex or exceptional such that
appointment of counsel would be warranted.
Case 1:15-cr-00079-KD-B Document 77 Filed 03/17/21 Page 2 of 9                      PageID #: 534




One for receipt of child pornography and a term of 120 months as to Count One for failure to

register as a sex offender, to serve concurrently (doc. 32).

       Erskine is now 63 years old. He is incarcerated at FCI Jesup in Jesup, Georgia and his

release date is October 1, 2027. He has served approximately 6 years of his sentence.

       II.     Motion for Reduction of Sentence and/or Compassionate Release

       A.      Statutory prerequisites

       In relevant part, the compassionate release provision of 18 U.S.C. § 3582(c)(1), as

amended by the First Step Act of 2018, provides that “the court . . . upon motion of the defendant

after the defendant has fully exhausted all administrative rights to appeal a failure of the Bureau

of Prisons to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant's facility, whichever is earlier, may reduce the

term of imprisonment” if certain other conditions are met. 18 U.S.C. § 3582(c)(1)(A)(i); First

Step Act of 2018, Pub. L. 115-391, § 603(b), 132 Stat. 5194, 5239.

       On June 25, 2020, Erskine submitted a request to the Warden to file a motion on his

behalf and the request was denied (doc. 72, p. 21-22). The instant motion was deemed filed on

September 15, 2020, the day that Erskine signed and dated the motion.2 The United States does

not dispute that thirty days lapsed between the Warden’s receipt of the request and Erskine filing

the motion (doc. 72, p. 9, 13). Therefore, he meets the statutory prerequisites for consideration.



2
  Burke v. United States, 762 Fed. Appx. 808, 809–10 (11th Cir. 2019) (“Under the prison
mailbox rule, an inmate’s pro se § 2255 motion is deemed filed on the date it was delivered to
prison authorities for mailing. Absent evidence to the contrary, we presume that a movant
delivered his motion to prison authorities on the date he signed it. The government bears the
burden of proving that the motion was delivered to prison authorities on a different date.”) (citing
Jeffries v. United States, 748 F.3d 1310, 1314 (11th Cir. 2014)); United States v. Feucht, No. 11-
CR-60025, 2020 WL 2781600, at *2–3 (S.D. Fla. May 28, 2020) (applying the prison mailbox
rule an inmate’s request to the Warden).



                                                  2
Case 1:15-cr-00079-KD-B Document 77 Filed 03/17/21 Page 3 of 9                       PageID #: 535




       B.      Analysis

       Once a sentence is imposed, the “authority of a district court to modify an imprisonment

sentence is narrowly limited by statute.” United States v. Phillips, 597 F.3d 1190, 1194-95 (11th

Cir. 2010); United States v. Shaw, 711 Fed. Appx. 552, 554-55 (11th Cir. 2017) (same).

Specifically, the district court may not modify a term of imprisonment once it has been imposed

except as set out in 18 U.S.C. § 3582(c). See United States v. Pubien, 805 Fed. Appx. 727, 729

(11th Cir. Feb. 25, 2020) (citing 18 U.S.C. § 3582(c)). Title 18 U.S.C. § 3582(c)(1)(A) provides

for modification or reduction of a sentence i.e., compassionate release. Since Erskine is 63 years

old, only subparagraph (i) could apply.3

       The compassionate release provision in subparagraph (i), as amended by the First Step

Act, provides that the district court “upon motion of the defendant after the defendant” has met

certain statutory prerequisites, see supra, ¶ A, “may reduce the term of imprisonment (and may

impose a term of probation or supervised release with or without conditions that does not exceed

the unserved portion of the original term of imprisonment), after considering the [applicable]

factors set forth in 18 U.S.C. § 3553(a)”, if the district court finds that “extraordinary and

compelling reasons warrant such a reduction” and the reduction is “consistent with applicable

policy statements issued by the [United States] Sentencing Commission.” 18 U.S.C. §

3582(c)(1)(A)(i).

       By separate statute, Congress gave the Sentencing Commission the duty to promulgate

general policy statements regarding sentence modifications pursuant to 18 U.S.C. §

3582(c)(1)(A), stating that the Sentencing Commission “shall describe what should be


3
 Subparagraph (ii) provides for a reduction of sentence when “the defendant is at least 70 years
of age, has served at least 30 years in prison” and other factors are met. 18 U.S.C. §
3582(c)(1)(A)(ii).



                                                  3
Case 1:15-cr-00079-KD-B Document 77 Filed 03/17/21 Page 4 of 9                      PageID #: 536




considered extraordinary and compelling reasons for sentence reduction, including criteria to be

applied and a list of specific examples.” 28 U.S.C. § 994(t). Congress also stated that

“[r]ehabilitation of the defendant alone shall not be considered an extraordinary and compelling

reason.” Id.

       The Policy Statement is found at U.S.S.G. § 1B1.13. In relevant part, the Policy

Statement, sets forth as follows:

       Upon motion of the Director of the Bureau of Prisons under 18 U.S.C. §
       3582(c)(1)(A), the court may reduce a term of imprisonment (and may impose a
       term of supervised release with or without conditions that does not exceed the
       unserved portion of the original term of imprisonment) if, after considering the
       factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable, the
       court determines that—

       (1) (A) Extraordinary and compelling reasons warrant the reduction; or . . .

       (2) The defendant is not a danger to the safety of any other person or to the
       community, as provided in 18 U.S.C. § 3142(g); and

       (3) The reduction is consistent with this policy statement.

U.S.S.G. § 1B1.13.

       The Application Notes to the Policy Statement include four examples of extraordinary

and compelling reasons for consideration of a reduction in sentence under 18 U.S.C. §

3582(c)(1)(A). Relevant here are Application Note 1(A)(ii)(I) which applies to a defendant who

is “suffering from a serious physical or medical condition … that substantially diminishes the

ability of the defendant to provide self-care within the environment of a correctional facility and

from which he or she is not expected to recover.” U.S.S.G. § 1B1.13, cmt. n. (1)(A)(i)(I). And

Application Note 1(D),4 which provides that the district court may consider “Other Reasons” if



4
 Erskine does not allege that he has a terminal illness, a serious functional or cognitive
impairment, or that he is experiencing deteriorating physical or mental health because of the
aging process, such that his ability to provide self-care in prison is substantially diminished. He


                                                 4
Case 1:15-cr-00079-KD-B Document 77 Filed 03/17/21 Page 5 of 9                       PageID #: 537




“[a]s determined by the Director of the Bureau of Prisons, there exists in the defendant’s case an

extraordinary and compelling reason other than, or in combination with, the reasons described in

subdivisions (A) through (C).” Id., cmt. n. (1)(D).

       Erskine argues that the Policy Statement is inapplicable because it does not apply to

motions brought by defendants and therefore, the examples and criteria listed therein do not

constrain this Court’s consideration of his motion (doc. 69, 76). Erskine raises two arguments

for a reduction of sentence to time served.5 First, he asserts that the Bureau of Prisons failed to

adequately address Covid 19 at FCI Jessup which resulted in “harsh measures” such as

quarantines, restricted access to computers, lockdowns, closing the commissary etc., and a

failure to protect the inmates and keep them safe from infection. He argues that the uncontrolled

presence of Covid 19 and his serious medical conditions – hypertension,6 hyperlipidemia,7 and


does not allege that his family circumstances or age meet the criteria. U.S.S.G. § 1B1.13, cmt. n.
1(A)(i), (ii)(II)&(III), (B) & (C).
5
  Erskine also argues that he is “asking for a reduction, not necessarily a release” (doc. 69, p. 11).
He “asks that the days of lockdown be counted either 2 for 1, or 3 for 1, with an appropriate
addition to account for the incident of August 6th” when he alleges the prison officers used tear
gas to restore order following an inmate hunger strike to protest prison conditions (Id.).
Erskine’s request is dismissed for lack of jurisdiction. The Bureau of Prisons, not the Courts,
calculates and applies jail credits, and any claim regarding the BOP’s computation must be filed
in the district court in the district of incarceration, after the inmate has exhausted all
administrative remedies. United States v. Anderson, 517 Fed. Appx. 772, 775 (11th Cir. 2013)
(“The Attorney General, through the BOP, is authorized under § 3585(b) to compute sentence-
credit awards after sentencing.”); United States v. Martin, 362 Fed Appx. 69, 70 (11th Cir. 2010)
(to seek judicial review, a petition or “claim for credit for time served is brought under 28 U.S.C.
§ 2241 after the exhaustion of administrative remedies”); Vance v. United States, 476 Fed. Appx.
234 (11th Cir. 2012) (a § 2241 petition “may be brought only in the district court for the district
in which the inmate is incarcerated.”)
6
 Erskine’s January 4, 2021 Chronic Care Encounter report indicates that his blood pressure was
125/83, which is very near normal blood pressure of less than 120/80 (doc. 72, p. 3).
https://www.cdc.gov/bloodpressure/about.htm His blood pressure on October 6, 2020 was
122/73 (Id., p. 14). The records show that Erskine takes hydrochlorothiazide 25 mg, twice per
day. (Id., p. 6)



                                                  5
Case 1:15-cr-00079-KD-B Document 77 Filed 03/17/21 Page 6 of 9                      PageID #: 538




“an undiagnosed heart condition”8 – place him at increased risk of serious illness or death should

he contract the virus and reduces his ability to provide self-care in the prison environment (doc.

69, doc. 76). Arguably, this reason may fall within Application Note 1(A)(i)(I). Alternatively,

Erskine argues that having these medical conditions in the presence of Covid 19,9 and the

consequent treatment of inmates in response, constitutes an extraordinary and compelling

reasons to reduce his sentence to time served “other than” the reasons described in the Policy

Statement, to reduce his sentence to time served (doc. 69, p. 4, 10-199, doc. 76) (discussing

Application Note 1(D)). Erskine argues that “the Sentencing Commission’s policy leaves room

for deciding what ‘other reasons’ that have not previously been enumerated can warrant a

reduction in sentence” and that “the issues presented here are under the jurisdiction of this

Court’s discretion” (doc. 69, p. 4).

       The United States argues that Erskine has failed to show an extraordinary and compelling

reason for compassionate release (doc. 72, p. 13). The United States points out that Erskine’s


7
  Erskine’s January 4, 2021 blood chemistry indicates that his HDL cholesterol and LDL
cholesterol are both within normal limits (doc. 72, p. 1). The records show that Erskine takes
Pravastatin 40 mg, twice per day (Id., p. 6).
8
  Erskine asserts that medical appointments outside of prison are suspended due to Covid 19 and
therefore, his “undiagnosed heart condition” cannot be properly evaluated or diagnosed (doc.
76). He argues that this lack of medical care reduces his ability to provide self-care in prison and
is an extraordinary and compelling reason for compassionate release. (Id.) Erskine’s medical
records indicate that he complained of chest pain most recently in November 2019. He was seen
by a medical doctor who noted “check ekg due to chest pain occurring 1-2 times/month (had
stress test 2016 when he had the same exact complaint at the same chest pain frequency per
month. Stress test 2016: unremarkable)” (doc. 69-1, p. 12). The medical records do not indicate
that the medical doctor recommended a cardiac consultation. Also, the medical records from
Erskine’s January 4, 2021 Chronic Care Encounter in prison indicates that he denied “any chest
pains” (doc. 74, p. 2).
9
  The Bureau of Prisons reports that at FCI Jesup, 1 inmate and 20 staff members tested positive
for Covid 19, 2 inmates have died, and 496 inmates and 3 staff members have recovered.
https://www.bop.gov/coronavirus/ (last visited March 15, 2021).


                                                 6
Case 1:15-cr-00079-KD-B Document 77 Filed 03/17/21 Page 7 of 9                       PageID #: 539




hyperlipidemia is stable and his hypertension is in remission (Id., p. 14). The United States also

points out that the Centers for Disease Control and Prevention do not regard Erskine’s conditions

as putting him at risk for serious illness due to Covid 19 as with other conditions such as

pulmonary hypertension (Id.).

       The Court is not persuaded that Erskine has met his burden to show that his medical

conditions and the presence of Covid 19 at FCI Jessup constitute extraordinary and compelling

reasons under either Application Note 1(A)(i)(I) or 1(D), which warrant a sentence reduction to

time served. Erskine’s hypertension and hyperlipidemia are controlled with medication, and he

has not presented any evidence of recent issues regarding chest pains or an undiagnosed cardiac

condition. Although Erskine states that he now uses a walker due to orthopedic pain, he does not

appear to argue that his orthopedic conditions affect his ability to provide self-care (doc. 76).

       Moreover, even if Erskine could meet this burden, the Court must still consider the

applicable sentencing factors in 18 U.S.C. § 3553(a). In that regard, Erskine argues that he has a

minimum security score and a minimum pattern score, and therefore, the BOP considers him “a

non-threat and unlikely to return to prison” (doc. 69, p. 10). He also argues that his “low risk of

recidivism . . . would further decrease with continued supervision” and rehabilitation services

(Id.). Erskine admits that he needs rehabilitation services and asserts that these service “can be

provided most effectively outside of prison” and that some services are not available in the

prison setting (Id.). Erskine also admits that he committed a serious offense but argues he has

served a substantial portion of his sentence, and that with his medical conditions, “additional

prison time would be substantially more punitive than reasonably necessary” (Id.). He argues




                                                  7
Case 1:15-cr-00079-KD-B Document 77 Filed 03/17/21 Page 8 of 9                     PageID #: 540




that “house arrest” with supervision by the U.S. Probation Office would meet the goals of

incarceration and allow him to be assisted by family members10 (Id.).

       The United States argues that in view of the offense conduct and Erskine’s criminal

history, the sentence is “fair, appropriate and necessary to deter crime” and should not be

modified (doc. 72, p. 14, citing 18 U.S.C. § 3553(a)). The United States points out that at

sentencing Erskine was found a danger to society and that he still remains a “danger to the

community” (Id., p. 1, 14).

       The Court has considered Erskine’s history and characteristics. 18 U.S.C. § 3553(a)(1).

Specifically, his prior sex offense and conduct involving children, and finds that this factor does

not weigh in favor of a sentence reduced to time served. The Court has also considered the

nature and circumstances of his current offenses and finds that this factor does not weigh in favor

of a sentence reduced to time served. 18 U.S.C. § 3553(a)(1). Erskine had registered as a sex

offender in Mobile County, Alabama. As part of his registration, he acknowledged his

obligations when traveling outside the jurisdiction, and his responsibility to disclose possession

of a passport and to report activity on social media (doc. 25, p. 4). His current offenses result

from an October 16, 2014 attempt to fly to Manila, where he was refused entry because of his

sex offender status and returned to Mobile, Alabama. (Id.) Upon investigation, Erskine was

found to be active on social media and images of child pornography were found on his computer

(Id.). He was arrested Dec. 22, 2014 and released on bond on Jan. 5, 2015. However, his bond

was revoked on January 8, 2015 for failure to report to the U.S. Probation Office (Id.)

       In this circumstance where Erskine has a history of sex offenses and has served

approximately 6 years of a 15-year sentence, early release would not meet the need for the


10
 Erskine did not spell out his release plan in his motion. However, his mother writes that she is
moving back to Mobile to assist her son and would help him “get settled in his home . . . or a


                                                 8
Case 1:15-cr-00079-KD-B Document 77 Filed 03/17/21 Page 9 of 9                    PageID #: 541




sentence imposed to “reflect the seriousness of the offense, to promote respect for the law, and to

provide just punishment for the offense”, or to adequately deter criminal conduct and “protect

the public from further crimes of the defendant.” 18 U.S.C. § 3553(a)(2)(A), (B), & (C).

Additionally, the Court recommended to the Bureau of Prisons that Erskine be imprisoned where

he “may be evaluated and receive in-depth psychological counseling, or, if [he] volunteers, at a

Federal Correctional Institution where he may participate in the Sex Offender Treatment

Program” (doc. 32). Thus, rehabilitation is likely available within the Bureau of Prisons.

       Accordingly, Erskine’s motion for compassionate release pursuant to 18 U.S.C. §

3582(c)(1)(A) is DENIED.

       DONE this the 17th day of March 2021.


                                                 s / Kristi K. DuBose
                                                 KRISTI K. DuBOSE
                                                 CHIEF UNITED STATES DISTRICT JUDGE




rental if that would be his need” (doc. 69-1).


                                                   9
